Case 6:19-cv-00447-PGB-EJK Document 47 Filed 07/29/19 Page 1 of 1 PageID 171



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

MARY BEATTIE,

               Plaintiff,                                 Case No.: 6:19-cv-00447-PGB-TBS
vs.

LIFE INSURANCE COMPANY OF NORTH
AMERICA,

               Defendants
                                                    /


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW the Plaintiff and Defendant, by and through their undersigned attorneys,

and hereby stipulate and agree that this action shall be dismissed with prejudice, with each party

to bear its own fees and costs.

       DATED this 29th day of July, 2019.

GRABHORN LAW                                            HINSHAW & CULBERTSON LLP

s/Michael D. Grabhorn                                   s/Steven D. Lehner
Michael D. Grabhorn, Esq.                               Steven D. Lehner, Esq.
2525 Nelson Miller Pkwy., Suite 107                     Florida Bar No. 0039373
Louisville, KY 40223                                    100 South Ashley Drive, Suite 500
Telephone: 502-244-9331                                 Tampa, FL 33602
Facsimile: 502-244-9334                                 Telephone: 813-276-1662
ATTORNEY FOR PLAINTIFF                                  Facsimile: 813-276-1956
                                                        ATTORNEY FOR DEFENDANT

THE MURRAY LAW FIRM, P.A.

s/John P. Murray________________________
John P. Murray, Esq.
2655 LeJeune Rd., Suite 700
Coral Gables, FL 33134
Telephone: 305-779-4818
Facsimile: 305-779-4819
CO-COUNSEL FOR PLAINTIFF




                                                                                  304053525v1 1018516
